Plaintiff appealed from a judgment of the Superior Court holding that upon the facts found by the referee the plaintiff was not entitled to recover. This Court being evenly divided in opinion as to the correctness of this ruling, Justice Schenck not sitting, the judgment of the Superior Court is affirmed, without becoming a precedent.
The death of the plaintiff pending appeal having been suggested, upon her motion Eva L. Peterson, administratrix, is made party plaintiff in lieu of William Peterson, the decedent. Rule 37.
Judgment affirmed. *Page 539